Citation Nr: 0829986	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested a Travel Board Hearing in connection 
with the current claim.  The Travel Board Hearing was 
subsequently scheduled and held in May 2008.  The appellant 
and the appellant's friend testified at that time and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to an evaluation in excess of 
50 percent disabling for service-connected PTSD.  The veteran 
contends that his PTSD symptoms are more severe than 
contemplated by a 50 percent disabling evaluation.

The RO granted service connection for PTSD in December 2004 
and assigned a 50 percent disabling effective February 26, 
2004.  In February 2006 the veteran filed a claim of 
entitlement to an evaluation in excess of 50 percent 
disabling for service-connected PTSD.

The most recent VA examination evaluating the veteran's PTSD 
was performed in May 2006.  Since that time, in a September 
2007 statement, submitted by the veteran's friend and 
caregiver, M.H., the veteran's condition was reported to be 
worsening.  In VA treatment records, dated in September 2007, 
the veteran was admitted to the James A. Haley VA Hospital in 
Tampa, Florida, due to an increase in his symptoms.  As such, 
the Board has no discretion and must remand this matter to 
afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

A review of the claims folder reveals that the veteran was 
found to be disabled by the Social Security Administration 
(SSA), effective January 2003, and was granted SSA disability 
benefits, effective June 2003.  However, the records 
regarding this grant benefits have not been associated with 
the claims folder and the record contains no indication that 
any attempt was made to obtain the veteran's complete SSA 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Voerth v. 
West, 13 Vet.App. 117, 121 (1999); Baker v. West, 11 Vet.App. 
163, 169 (1998) (when VA put on notice of SSA records prior 
to issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, this appeal must be 
remanded to obtain the veteran's complete SSA record.

In addition to the foregoing, it is noted that the veteran 
receives treatment through the Tampa Veterans' Affairs 
Medical Center (VAMC).  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA treatment records from the Tampa 
VAMC dating from October 10, 2006, to the present

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertaining to the veteran that are dated 
from October 10, 2006, to the present.  
Also attempt to obtain any other evidence 
identified as relevant by the veteran 
provided that any necessary authorization 
forms are completed.  

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to PTSD and which, if any, 
are attributable to non-service-connected 
psychiatric disorders.  If the examiner 
cannot disassociate the symptoms, he or 
she should so state and explain why.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  A complete rationale for any 
opinion rendered must be included in the 
report.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




